                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

CORINNA SUE JONES,                              §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §     Civil Action No. 4:20-cv-00772-BP
                                                §
ANDREW M. SAUL,                                 §
Commissioner of Social Security,                §
                                                §
       Defendant.                               §

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Corinna Sue Jones (“Jones”) filed this action under 42 U.S.C. § 405(g), seeking

judicial review of the denial by the Commissioner of Social Security (“Commissioner”) of her

application for Supplemental Security Income (“SSI”) payments under Title XVI. ECF No. 1.

After considering the pleadings, briefs, administrative record, and applicable legal authorities, the

undersigned AFFIRMS the Commissioner’s decision.

I.     STATEMENT OF THE CASE

       Jones was born on August 1, 1970, has a high school education, and is able to communicate

in English. See Soc. Sec. Admin. R. (hereinafter “Tr.”), ECF No. 21-1 at 25. She applied for

disability insurance benefits (“DIB”) under Title II of the Social Security Act and SSI on June 28,

2018, alleging that her disability began on June 2, 2008. Tr. 14. When she applied, she was thirty-

seven years old, which is defined as a younger individual. Tr. 25. The Commissioner denied her

claim initially on November 6, 2018, and upon reconsideration on February 4, 2019. Tr. 14. Jones

requested a hearing, which was held before Administrative Law Judge (“ALJ”) Sherrill A. LaPrade

Carvalho on November 6, 2019, via video, with Jones and her attorney present. Id. At the hearing,

Jones amended her alleged onset date to June 28, 2018 and withdrew her Title II application. Id.
The ALJ issued her unfavorable decision on January 9, 2020, finding that Jones was not disabled.

Tr. 26.

          Specifically, the ALJ employed the statutory five-step analysis and established during step

one that Jones had not engaged in substantial gainful activity since June 28, 2018, the amended

alleged onset date. Tr. 17. At step two, she determined that Jones had the severe impairments of

carpal tunnel syndrome, asthma, morbid obesity, and depression. Id. She found that Jones had a

moderate limitation concentrating, persisting, or maintaining pace. Tr. 19. She also found that

Jones had mild limitations in understanding, remembering, or applying information; interacting

with others; and adapting or managing oneself. Tr. 19-20. At step three, the ALJ decided that

Jones’s impairments did not meet or medically equal two of the “marked” impairments listed in

20 C.F.R. Pt. 404(p). Tr. 18. In particular, she concluded that Jones retained the residual functional

capacity (“RFC”)

          to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
          claimant can never climb ladders, ropes, and scaffolds, kneel, crouch, and crawl.
          The claimant can occasionally climb ramps and stairs, balance, and stoop. The
          claimant can frequently handle with her bilateral upper extremities. The claimant
          must avoid concentrated exposure to pulmonary irritants such as fumes, odors,
          dusts, gases, and poorly ventilated areas. The claimant can perform detailed, but
          not complex tasks.

Tr. 20. At step four, the ALJ determined that Jones was incapable of performing past relevant work

as a store laborer and cashier checker, but that a significant number of jobs existed in the national

economy that she could perform, so a finding of “not disabled” was appropriate. Tr. 24-25.

          The Appeals Council denied review on May 21, 2020. Tr. 5. Therefore, the ALJ’s decision

is the Commissioner’s final decision and is properly before the Court for review. Higginbotham v.

Barnhart, 405 F.3d 332, 334 (5th Cir. 2005) (“[T]he Commissioner’s ‘final decision’ includes the

Appeals Council’s denial of [a claimant’s] request for review.”).



                                                   2
II.     STANDARD OF REVIEW

        Title II, 42 U.S.C. § 404 et seq., the Social Security Act (“SSA”) governs the disability

insurance program in addition to numerous regulations concerning disability insurance. See 20

C.F.R. § 404 (2020). The SSA defines a disability as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months . . . .” 42 U.S.C. § 423(d)(1)(A) (2020); Crowley v. Apfel, 197 F.3d 194,

197 (5th Cir. 1999).

        To determine whether a claimant is disabled and thus entitled to disability benefits, the

Commissioner employs a sequential five-step analysis. 20 C.F.R. § 404.1520. First, the claimant

must not be engaged in any substantial gainful activity. Id. § 404.1520(a)(4)(i). “‘Substantial

gainful activity’ is work activity involving significant physical or mental abilities for pay or profit.”

Masterson v. Barnhart, 309 F.3d 267, 271 n.2 (5th Cir. 2002) (citing 20 C.F.R. § 404.1572(a)-(b)).

Second, the claimant must have an impairment or combination of impairments that is severe. 20

C.F.R. § 404.1520(a)(4)(ii); see Stone v. Heckler, 752 F.2d 1099, 1100-03 (5th Cir. 1985). Third,

disability exists if the impairment or combination of impairments meets or equals an impairment

listed in the Listing of Impairments (“Listing”), 20 C.F.R. Part 404, Subpart P, Appendix 1. 20

C.F.R. § 404.1520(a)(4)(iii). Fourth, the impairments must prevent the claimant from returning to

past relevant work. Id. § 404.1520(a)(4)(iv). Before this step, the ALJ assesses the claimant’s RFC,

which is “the most [a claimant] can still do despite [the claimant’s] limitations.” Perez v. Barnhart,

415 F.3d 457, 461 (5th Cir. 2005); 20 C.F.R. § 416.945(a)(1). Fifth, impairments must prevent the

claimant from doing any work after considering the claimant’s RFC, age, education, and work

experience. Crowley, 197 F.3d at 197-98; 20 C.F.R. § 404.1520(a)(4)(v).



                                                   3
         “A finding that a claimant is disabled or is not disabled at any point in the five-step review

is conclusive and terminates the analysis.” Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

“The claimant bears the burden of showing [he or] she is disabled through the first four steps of

the analysis; on the fifth, the Commissioner must show that there is other substantial work in the

national economy that the claimant can perform.” Audler v. Astrue, 501 F.3d 446, 448 (5th Cir.

2007).

         The Court reviews the Commissioner’s decision to determine whether the Commissioner

applied the correct legal standards and whether substantial evidence in the record as a whole

supports the decision. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Hollis v. Bowen, 837

F.2d 1378, 1382 (5th Cir. 1988). “Substantial evidence is such relevant evidence as a responsible

mind might accept to support a conclusion. It is more than a mere scintilla and less than a

preponderance. A finding of no substantial evidence is appropriate only if no credible evidentiary

choices or medical findings support the decision.” Harris v. Apfel, 209 F.3d 413, 417 (5th Cir.

2000) (internal quotation marks omitted) (quoting Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995)). The Court may neither reweigh the evidence in the record nor substitute its judgment for

the Commissioner’s, but it will carefully scrutinize the record to determine if substantial evidence

is present. Id.; Hollis, 837 F.2d at 1383. “Conflicts in the evidence are for the Commissioner and

not the courts to resolve.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (internal punctuation

omitted) (quoting Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990)).

III.     ANALYSIS

         Jones raises one issue on appeal. She claims that substantial evidence does not support the

ALJ’s RFC determination because she did not properly evaluate the opinion of Jones’s treating

physician, Garry Todd Davis, D.O. (“Dr. Davis”). ECF No. 27 at 11-16.



                                                   4
        A.      Substantial Evidence Supports the ALJ’s Decision to Reject Dr. Davis’s
                Opinion.

        Jones contends that substantial evidence does not support the ALJ’s determination that she

retained the ability to perform light work with additional postural, manipulative, and

environmental limitations because the ALJ improperly evaluated Dr. Davis’s opinion. ECF No. 27

at 11. Specifically, Jones argues that the ALJ’s “brief” analysis does not support the rejection of

Dr. Davis’s opinion as the ALJ simply dismissed his opinion without identifying any specific

examples in the record to explain her rejection. Id. at 13. Jones argues that under the Social Security

Administration’s rendition of the rules on January 18, 2017, the ALJ was required to “articulate

in [her] determination or decision how persuasive [she] [found] all of the medical opinions and all

of the prior administrative medical findings in [Jones’s] case record,” which she claims the ALJ

did not do. Id. at 12-13. Jones contends that the ALJ improperly rejected his opinion, and the Court

must therefore reverse the Commissioner’s decision. Id. at 13-14.

        The Commissioner claims the ALJ properly rejected Dr. Davis’s opinion because the

doctor’s own treatment notes revealed “mostly normal physical examinations and mental status

examinations.” ECF No. 28 at 7. The Commissioner states that the ALJ considered Jones’s daily

activities, medical records, physical examinations, and her own complaints, all of which support

rejection of Dr. Davis’s opinion. Id. He argues that Dr. Davis did not specifically identify any

findings to support the limitations that he claimed Jones possesses. Id. Instead, Dr. Davis simply

completed a check-box form and provided no mention of his findings on physical examination or

objective testing. Id. The Commissioner notes that the evaluation of Jones’s credibility is the sole

responsibility of the ALJ, and the ALJ must incorporate only the limitations that she found

consistent with the record. Id. at 9.




                                                  5
       The Social Security Administration regulations provide that it “will not defer or give any

specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [the claimant’s] medical sources.” Winston

v. Berryhill, 755 F. App’x 395, 402 n.4 (5th Cir. 2018) (per curiam) (citing 20 C.F.R.

§ 404.1520c(a)). As of January 18, 2017, the regulations required an ALJ to discuss the

persuasiveness of medical opinion(s) or prior administrative finding(s) for all claims filed on or

after March 27, 2017. 20 C.F.R. §§ 404.1520c(b), 416.920c(b). In determining the persuasiveness

of each medical opinion or prior administrative finding, the ALJ considers five factors: (1)

supportability, (2) consistency, (3) relationship with the claimant (including: (i) length of treatment

relationship, (ii) frequency of examinations, (iii) purpose of the treatment relationship, (iv) extent

of treatment relationship, (v) examining relationship), (4) specialization, and (5) other factors that

tend to support or contradict a medical opinion or prior administrative medical finding. Id. §§

404.1520c(c), 416.920c(c) An ALJ must explain how she considered the supportability and

consistency factors for a medical opinion or a prior administrative medical finding in her

determination. Id. §§ 404.1520c(b)(2), 416.920c(b)(2). An ALJ may, but is not required, to discuss

how she considered the medical source’s relationship with the claimant, specialization, or other

factors in her determination. Id.

       When an ALJ determines that there are multiple medical opinions or prior administrative

medical findings concerning the same issue that are equally persuasive in terms of supportability

and consistency with the record, she must further discuss how she considered the opinions or prior

administrative findings. Id. §§ 404.1520c(b)(2), 416.920c(b)(2). In this circumstance, the ALJ also

must discuss how she considered the relationship with the claimant, specialization, or other factors

in her determination. Id.



                                                  6
       The ALJ did not reject Dr. Davis’s opinion without an explanation as Jones claims, nor did

she simply use the terms “supported” and “consistent” to reject his opinion. Instead, the ALJ stated

the findings of the medical record, pointed out the inconsistencies that she found, and through

these findings, concluded that the medical record as a whole did not support Dr. Davis’s opinion.

       For example, the ALJ noted that Dr. Davis completed a Physical Assessment and Mental

Capacity Assessment of Jones in March 2019. Tr. 23. In his assessment, he concluded that Jones

had carpal tunnel syndrome, asthma, obesity, depression, and fatigue. Id. He also noted that her

prescribed medications caused her to have some irritability and a racing heart at times. Id. Due to

this assessment, Dr. Davis opined that Jones should “not lift more than five pounds and she could

only sit for one to two hours and stand/walk for one hour in an eight-hour workday.” Id. He also

determined that she could never grasp and could need unscheduled breaks from ten to thirty

minutes possibly every few minutes. Id. As to Jones’s mental status, Dr. Davis determined that she

had a “moderate limitation in her abilities to follow one-or-two-step oral instructions to carry out

a task and sequence multi-step activities” and had “marked limitation in her ability to ignore or

avoid distractions while working.” Id.

       However, after considering the medical record as a whole, the ALJ determined that Dr.

Davis’s opinion was not persuasive because his treatment notes and the medical record did not

support the limitations he expressed. Id. Looking at Jones’s daily activities, the ALJ noted that

despite Dr. Davis’s opinion that Jones had disabling limitations, she could travel outside her home

independently, tend to her personal care needs, care for her dogs, feed her fish, fold clothes, water

her plants, pick roses, prepare simple meals, shop in stores, get along with others, attend church,

manage her finances, use the computer, read, and drive. Tr. 21. The ALJ also found that no

evidence such as an electromyogram or nerve conduction showed the severity of Jones’s carpal



                                                 7
tunnel syndrome, undermining Dr. Davis’s opinion that Jones could never grasp. Tr. 22.

Additionally, the ALJ noted that in September 2018, a consultative examiner determined that Jones

had normal grip strength and the manual dexterity of her wrists and hands was well preserved. Tr.

23. The ALJ found evidence that Jones’s mental status examinations were “grossly normal” as she

was alert, oriented with normal affect, had normal judgment, and good insight. Id.

       The ALJ further looked to the state agency medical consultants’ opinions when considering

Jones’s limitations. Tr. 24. The medical consultants opined that Jones was capable of light work

with postural limitations. Id. The ALJ determined that the medical consultants’ opinions were

consistent with the medical record as a whole, but due to Jones’s subjective complaints and the

findings of the consultative examiner, the ALJ included additional manipulative and

environmental limitations in her RFC determination. Id.

       Substantial evidence in the record supports the ALJ’s rejection of Dr. Davis’s opinion and

her subsequent determination that Jones could perform light work on a sustained basis. When

determining the extent of a claimant's ability to do physical and mental work activities, the relevant

regulations require the ALJ to consider medical opinions together with the rest of the relevant

evidence in the record. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). The ALJ has done just that.

She considered the objective medical evidence as well as Jones’s subjective complaints, identified

the inconsistencies, determined that the medical record as a whole did not support Dr. Davis’s

opinion regarding Jones’s limitations, and concluded that his opinion was not persuasive.

       Jones has not shown that credible evidentiary choices or medical findings do not support

the ALJ’s RFC finding. Instead, she argues that other evidence in the record, such as Dr. Davis’s

opinion, shows that she is not capable of the demands of light work as she cannot frequently handle

with her bilateral upper extremities. See ECF No. 27 at 12. Jones’s “burden is not to highlight



                                                  8
evidence contrary to the ALJ’s ruling, but to show that there is no substantial evidence supporting

the ALJ’s decision.” Caldwell v. Colvin, No. 4:15-cv-00576-O-BL, 2016 WL 3621097, at *3 (N.D.

Tex. June 10, 2016), rec. adopted, No. 4:15-cv-00576-O, 2016 WL 3523780 (N.D. Tex. June 28,

2016). Jones’s disagreement with the ALJ’s RFC finding does not carry her burden of establishing

that no substantial evidence supports the ALJ’s determination. As a result, reversal of the ALJ’s

decision is not required on this point.

IV.    CONCLUSION

       Because the ALJ employed the correct legal standards, substantial evidence in the record

supports her decision, and Plaintiff has not shown that reversal of the decision is required, the

Commissioner’s decision is AFFIRMED.

       It is so ORDERED on July 9, 2021.



                                                 ______________________________________
                                                 Hal R. Ray, Jr.
                                                 UNITED STATES MAGISTRATE JUDGE




                                                9
